Title: To George Washington from Anthony Wayne, 1 November 1783
From: Wayne, Anthony
To: Washington, George


                  
                     Dear sir
                     Philadelphia 1st Novr 1783
                  
                  Having been long accustomed to act under your Excellency’s eye, or particular Orders in the field, & frequently honored by your public approbation, & from a wish to merit a continuance of that favorable Opinion of my Conduct, since detatched from you after the Reduction of York, I am induced to lay before your Excellency a brief detail of the principal Operations of the troops under my Immediate Command in Georgia &ca.  Justice & gratitude to them, also urges the necessity!  Permit me therefore to beg the Indulgence of your Excellency, whilst I recapitulate, that on the 19th of Janry 1782 we crossed the Savannah river & effected a landing in Georgia, with only three troops of Dragoons i.e. two of the first Virginia Cavalry under Lieut. Colo. White & one of Moylans under Capt. Gill, amounting in the whole to 150 Effectives, with which force we manoeuvred the Enemy out of several strong posts, & with the aid of a small state corps & a few spirited Militia of Georgia, confined to the town of Savannah upwards of 1500 regular troops, exclusive of Militia, refugees Indians, armed Negroes &ca to the amount of nearly One thousand more, who in their retreat desolated the Country & destroyed and broke up, all the Bridges, & causeways to the very gates of the Town—a measure by which the British General Clarke, thought to have compeled us to abandon Georgia!  but being determined to hold possession, & hearing of a small quantity of forage & provision, on the great Ogechee, fifteen miles S.W. of Savannah, I advanced to secure it: when we arrived near that river, a large body of Indians were discovered by our Vanguard, these I had previously clothed, in British uniform, in order to deceive, or decoy the enemy which had the desired effect, & enabled me to capture, & route upwards of 300 Indians (with little expence of blood) among the Captives were twenty Six Kings, & Chiefs, of the Choctaw Nation!  we also took Ninety Seven Horses loaded with Skins, these savage Chiefs were sent to Ebenezer 25 Miles above Savannah, where I delivered them the Talk No. 1. & had them convoyed by a safe escort, as far as the River Alatamaha towards their own Country which had a happy effect upon that Nation!  from this period we held our ground in the state of Georgia under a choice of difficulties, attended with almost perpetual alarms, & many severe skirmishes with numerous & inveterate foes, in which we lost some worthy Officers and several brave men & valuable horses; about this time we fortunately effected the distruction of the enemies principal Magazine of forage, deposited under the Influence of their Artillery, which was burned (in the night) by Lieut. Colo. Jackson at the head of a little state Corps, whilst I drew the enemies attention to an other Quarter by a false attack upon the right of the Town!  This affair compelled them to reduce their Cavalry, from 300 to 160 Dragoons.
                  On the 4th of April, I was reenforced by a small but Gallant Corps of Virginia Infantry amounting to near 300 men under that worthy & experienced Officer Lieut. Colo. Posey!  I had also formed two Corps of lately reclaimed Citizens, one was added to Colo. Jackson, who took a fluctuating position about 14 Miles in front of the Enemy, the other was sent to reenforce Lieut. Colo. Cooper who Commanded a few Georgia Volunteers on the S.W. side the Great Ogechee, which enabled me to give some respite to the regular Cavalry & Infantry, the first that they had experienced for many months!
                  The enemy were in turn kept in perpetual alarm, & in hourly apprehension of a Mutiny, from proclamations &ca &ca which I found means to distribute in Dutch & English, among the British, Hessian, & American Regiments; see No. 2.
                  On the 21st May I recd intelligence of the enemy being out in force, a move that I had long wished for, & therefore seized with avidity the Opportunity of attacking them in the Night with effect: about four miles S.W. of Savannah, the particulars you’l see in a Copy of a letter to Genl Greene No. 3.  After this nights business, the Enemy became very cautious & shy, their Cavalry were almost Annihilated, having but forty left, out of One Hundred & sixty that were in the charge!  they were now insulted in their lines, by the very Citizens who a few days before were in their service, & who were deserting them by whole Companies, & Joining their Arms with ours!
                  this essential change of circumstances, & an intimation of the intended evacuation of Savannah, determined me to advance from Ebenezer, to a post at Sharon five miles in front of the enemy, in which position we continued from the 17th, until the 24th June about 1/2 after 12 OClock at night, when the rear guard composed of Capt. Parkers light Company, & twenty Dragoons (where I was in Person) were attacked by upwards of five Hundred  picked Chiefs & warriors, of the Creek Nation!  the particulars you will find related in a letter to Genl Greene No. 4.  I now discovered that these Indians were to have formed a Junction with the British under Colo. Brown, near the Ogechee at this age of the moon: but thro’ some mistake in the Interpreters, Brown had anticipated the time, & experienced a total defeat, on the 21st May, (a moon sooner) as already related, these fortunate defeats, together with the loss of the famous Emisterago, & a great Number of Kings & principal chiefs of the Creek Nation was followed with the Speech No. 5. delivered in Savannah on the 13th of July to the Factor brother to the Talacy King, in which I recapitulated my former speech to the Choctaws, which has had such an Influence upon the minds of all the Southern Indians, as to Induce them to solicite peace, & as a first stept towards it, they have already delivered up the Negroes, Cattle &ca which they had taken from the Inhabitants of Georgia!
                  These successes were likewise productive of overtures from the Inhabitants of East Florida contained in No. 6 & 7—which together with certain accounts of the Defection of the Garrison, confirmed by the desertion of one whole Company of Grenadiers from the 60th Regiment, (twenty Nine had already arrived at my Camp) Circumstances that Induced me to Issue the Proclamation No. 8.
                  Many copies were dispersed in the Garrison of St Augustine, & among the Inhabitants—but the probability of the Garrison of Savannah forming a Junction with that in Charlestown, & advancing in force against Genl Greene, caused him to direct me to form an Immediate Junction with him in So. Carolina where we were honored in Genl Orders No. 9.
                  But the most flattering circumstance was the approbation of the Worthy corps that had experienced every extreme of difficulty & Danger in common with me, as expressed in No. 10 by Colo. Posey & Major Finley!  Justice & gratitude urged the acknowledgment of their fortitude, perseverance & Conduct in No. 11.
                  This Corps was again put under my Command about the 9th Decr to which were added Colo. Lee’s partizan Legion, & the light Infantry of the Army!  with which force I passed the Ashly & pushed the advanced Corps of the Enemy into Charles town, compeling Genl Leslie to ask permission thro’ his Adjt General to retire unmolested, to which I consented conditionally as you will see by No. 12. 13. & 14.
                  Of all these Operations & Manoeuvres, I believe few, if any (except the Affair of the 21st May 1782) were made public, or even communicated to the Honble Congress or your Excellency, Altho’ some of them were honorable to our arms, & Essential to the peace happiness & security of the Southern States!
                  The friendship I have always experienced from Genl Greene, & his having transmited copies of my letters of the 24th May & 24th June 1782 to the Minister of War Induces me to attribute his not giving a more full account of our transactions, to a hurry of business: or that some of his letters might have miscarried, otherwise I am confident that I should not have been reduced to the disagreeable situation of recapitulating (at this late period) Actions of trying services, that would not have Disgraced a favorite page in the History of the American War!  Among other trophies taken in the affair on the night of the 24th June, is an Elegant British Standard!  may I take the liberty of requesting your Excellency, to lay this letter, or such part, as you may think proper before the Honble Congress, & to honor me with your or their Orders respecting the Standard!  Interim I beg you to believe me with every sentiment of Esteem Your Excellency’s Most Obt & very Huml Sert
                  
                     Anty Wayne
                     
                  
               